OPINION

Per Curiam:

This is on motion of respondents to dismiss the appeal upon the ground that the issues involved have become moot. Respondents are natural parents of a child born out of wedlock. The child had been delivered to appellant to be placed for adoption under a consent to adoption *165executed in blank by the mother. The consent subsequently was revoked. When appellant refused to disclose the names and address of the persons with whom the child had been placed by him this action was brought to require disclosure of that information. Judgment of the court below required such disclosure and this appeal was taken. Pending this appeal disclosure voluntarily was made by the persons with whom the child had been placed and proceedings by the natural parents are now pending in California for recovery of the child. Under these circumstances the issue of whether disclosure must be made has been rendered moot by the voluntary act of disclosure. The motion must be granted. Since this matter has become moot through what amounts to voluntary compliance with the judgment of the trial court our dismissal will not affect that judgment.
Appeal dismissed.